Title: To Benjamin Franklin from Edward Shippen, 24 May 1754
From: Shippen, Edward
To: Franklin, Benjamin


Dear Sir
Lancaster 24th May 1754
The inclosed came to hand just now, which I send to you, to let you see the Spirit of some of our back Setlers. If the Managers of the Lottery for the Battery should think Proper to encourage those People, they may be pleased to send fifty small Arms to Captain John Harris, who ought to engage himself to see them forthcoming. I am out of all Temper with our Assembly; but have a great esteem for yourself and am Dear Sir Your most Humble servant
Edwd: Shippen
P:S: I am just setting off for Cumberland County and shall call on Captain Harris and let him know what I have done with his Letters.
To Benjamin Franklin Esqr.

